Citation Nr: 1104973	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  01-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
physical disability (including right C5-6 cervical radiculopathy 
and absent right brachial radialis and biceps reflex, as well as 
claimed shortened trapezius muscles, misaligned cervical spine 
resulting in chronic head tilt, bulging discs, and pinched 
nerves), due to a posterior cervical C5-6 right discetomy 
performed at Boston, Massachusetts VA Medical Center (VAMC) in 
July 1992.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disorder, claimed as anxiety and depression, due to 
posterior cervical C5-6 right discetomy performed at Boston, 
Massachusetts VAMC in July 1992.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty for less than two months in 
1968, and again for periods from August 1974 to July 1978, and 
from December 1981 to April 1984.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional disability 
as the result of surgery at the Boston, Massachusetts VAMC in 
July 1992. The additional disability claimed falls into two 
groups, broadly addressed as a physical disorder involving the 
neck and right arm and a psychiatric disorder.

In April 2005, the Veteran testified before a Decision Review 
Officer (DRO) at the RO in Boston, Massachusetts.  A copy of the 
hearing transcript has been associated with the claims files.

In April 2005 and November 2006, the Board remanded the Veteran's 
claims to the RO for additional development.  The requested 
development was completed and the case was returned to the Board 
for appellate consideration.

In a May 2008 decision, the Board denied the Veteran's claims on 
appeal.  The Veteran subsequently appealed the Board's decision.  
In May 2010, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for remand and remanded the 
enumerated issues to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran entered service in 1968, but was medically discharged 
as not physically qualified for service due to scalenus anticus 
syndrome (thoracic outlet syndrome), which, according to the 
report of a May 1968 Medical Board, existed prior to service and 
was not aggravated by service.  The symptoms of the disorder were 
reportedly relieved following surgery in 1972, and the Veteran 
was thereafter able to serve two periods of active duty, from 
1974 to 1978 and from 1981 to 1984.  

The Veteran injured his neck in 1991 while lifting weights.  He 
underwent surgery in July 1992 at the Jamaica Plain VA hospital 
in Boston, MA.  In February 2000, the Veteran initiated a claim 
for benefits contending that he suffers additional, unforeseen, 
physical and psychiatric disability due to the 1992 surgery.  

On the report of a March 2000 VA examination, it was noted that 
the Veteran is right handed but is not able to use his right hand 
for much of anything.  It was also noted that he is not able to 
lift weights any longer.  

The RO denied the claims in November 2000, finding, in short, 
that "the evidence of record does not show aggravation beyond 
normal progression for [the Veteran's] post service neck injury... 
...there was no additional disability caused by his treatment at 
the Boston VA Healthcare System."  

The Veteran appealed the November 2000 RO rating decision denying 
benefits under 38 U.S.C.A. § 1151 for additional disability 
reportedly incurred following a July 1992 surgery performed by VA 
on the Veteran's cervical spine.  

Medical records dated since 2000 include findings of a physical 
disability involving the neck and right upper extremity, and 
findings of psychiatric problems that may have a tie to the 
Veteran's physical disability.

By way of a May 2008 decision, the Board denied these claims, 
essentially finding that any additional disability subsequent to 
the 1992 surgery was reasonably foreseeable.  The Veteran 
appealed the Board's May 2008 decision that upheld the RO's 
denial.  In May 2010, the Court granted a Joint Motion for Remand 
and remanded the issues to the Board for further consideration.

The Veteran and his attorney assert that because of the 1992 
surgery the Veteran now has a neurological or muscular or 
orthopedic disability involving the right upper extremity.  This 
disability was at one point identified as a right C5-6 cervical 
radiculopathy, including absent right brachial radialis and 
biceps reflex.  The Veteran and his attorney now assert the 
disability also includes shortened trapezius muscles, misaligned 
cervical spine resulting in chronic head tilt, bulging discs, and 
pinched nerves.  There is some medical evidence on file that 
appears to support this assertion, including evidence as recent 
as the reports from  VA examination and private neurological 
evaluation in January 2007.  There is also some medical evidence 
indicating that such disability was reasonably foreseeable, 
including the opinion from the VA examiner in January 2007.  The 
Veteran and his attorney disagree with the opinion regarding 
whether the additional disability was foreseeable, arguing that 
the Veteran was never informed of the possible negative 
consequences of the 1992 surgery.  The Veteran also contends that 
he has a psychiatric disorder due to the fact that his additional 
disability prevents him from competing in body building events at 
a level he believes he should be competing.  

While the May 2008 Board decision, and the resulting Joint Motion 
for Remand, have largely looked beyond the question of whether 
the Veteran has an additional disability (assuming that he does), 
and have focused instead on the issue of whether the Veteran gave 
consent for the surgery after having been adequately informed of 
the possible negative outcomes, additional information has come 
to light that raises the question as to whether or not the 
Veteran actually has a current additional disability due to that 
1992 surgery.  

Although findings on a March 2000 examination report indicated 
that the Veteran is not able to use his right hand for much of 
anything, and that he is not able to lift weights any longer, 
more recent information now reveals that this is not true, and it 
raises the question of whether the Veteran is disabled at all.  
  
Specifically, online evidence from bodybuilding websites suggests 
that the Veteran is far from disabled at present, and that he may 
actually have no additional disability due to the 1992 surgery.  
The websites include photos purportedly depicting the Veteran 
apparently competing in competitive bodybuilding contests in 
[redacted].  The photos and competition results show that the Veteran's 
right arm is so muscular, so well-developed, and so symmetrical 
with his left upper extremity, that he was able to win second 
place for his age group in the [redacted] ([redacted] 
[redacted]).  For photos from competition dated 
[redacted], see 
[redacted].  For 
competition history showing [redacted] place finish at the [redacted] 
contest [redacted] .
  
While the March 2000 examination report stated that the Veteran 
is not able to use his right hand for much of anything and could 
not lift weights, and the doctors in 2007 had indicated that the 
Veteran had an additional disability involving the right upper 
extremity, this more recent evidence (5 pages of which are added 
to the file by the Board), appears to cast into doubt any earlier 
beliefs that the Veteran is presently disabled.  The Board is 
careful to point out that it does not view the internet-derived 
photographs and competition results as medical evidence.  
Nevertheless, the implications from this new evidence demand some 
further development. 

Another examination is necessary in this case to identify the 
precise nature and severity of any additional disability (if any) 
the Veteran may now suffer due to the 1992 surgery.  A new 
examination is necessary not only because of questions the Board 
has regarding the extent of any additional disability, but also 
because of questions the Veteran's attorney raises regarding the 
extent of any additional disability.  On page 2 of the November 
2010 Joint Motion for Remand, the Board is instructed to 
"clarify the scope of the Appellant's claim of entitlement with 
regard to the alleged physical disabilities that resulted from 
the June 1992 procedure."  The Joint Motion for Remand goes on 
to explain that the Board's 2008 characterization of the 
Veteran's additional disability did not list all of the problems 
the Veteran alleges stem from the 1992 surgery.  The findings 
obtained through the new examination ordered by this remand 
should resolve any questions as to the nature and severity of any 
current additional disability, and will certainly help the Board 
to follow the Joint Motion for Remand instructions to "clarify 
the scope of the Appellant's appeal."  

The RO should obtain from the above cited weblinks, (including 
from the websites [redacted]), any and all 
available documents that illustrate the Veteran's recent 
accomplishments in body building - including the photographs 
showing him posing and flexing, as well as the event standings 
from the [redacted] contest documenting the fact that he won [redacted] 
place in the National event.  The RO should put copies of these 
records into the claims file and send copies to the Veteran and 
his representative.  After this evidence, and any other available 
evidence from the websites, is added to the file, and the Veteran 
and his attorney have had a reasonable time to respond, the RO 
should undertake any additional development necessary to 
ascertain the nature and severity of any disability due to the 
1992 surgery.  Specifically, the Veteran should be afforded VA 
examinations (orthopedic and neurological), and medical opinions 
should be elicited, with the goal of ascertaining whether or not 
the Veteran still suffers from additional disability as a result 
of surgery performed by VA in 1992.  

As the claim for benefits for a psychiatric disorder is based on 
the presence of additional physical disability due to the 
surgery, consideration of this matter is deferred until the 
question of additional physical disability is clarified.  Even if 
the Veteran is found to have additional physical disability due 
to the surgery, there may still remain questions as to whether 
any psychiatric disorder diagnosed is related to physical 
disability or to other causes, such as the Veteran's documented 
history of drug and steroid use.   

Finally, the RO should also develop this matter to obtain any 
additional findings regarding the question of whether the Veteran 
provided informed consent for the July 1992 surgery performed by 
the VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take any rational efforts 
to have included in the claims file, any 
evidence that may exist regarding the 
question of whether the Veteran provided 
informed consent for the July 1992 surgery.  
Such efforts should include obtaining any 
additional evidence from the VA Medical 
Center Boston, Massachusetts VAMC, as well as 
any additional evidence or statements from 
the Veteran.    

2.  The RO should obtain from the internet 
(including from the websites [redacted] and 
[redacted]), copies of any and all 
available documents that illustrate the 
Veteran's recent accomplishments in body 
building - including the photographs showing 
him posing and flexing, as well as the event 
standings showing that he was awarded [redacted] 
place in the [redacted], a bodybuilding 
competition, in [redacted], [redacted] on 
[redacted].  See 
[redacted].
[redacted] .  
The RO should put copies of these records 
into the claims file and send copies to the 
Veteran and his attorney.  The RO should 
inform the Veteran and his attorney that the 
new evidence seriously undermines his claim 
that he currently suffers from physical 
disability involving the neck and right upper 
extremity.  The RO should invite the Veteran 
and his attorney to respond, and they should 
be given an adequate time in which to 
respond.  

3.  The RO should contact the Veteran ask him 
to assist in identifying and procuring for 
the file copies of any outstanding records of 
pertinent medical treatment by VA or private 
medical care providers related to the 
additional physical and psychiatric 
disabilities he contends are due to the 1992 
surgery.  With the Veteran's consent, the RO 
should obtain copies of records of any 
medical treatment identified, and add them to 
the file.  Thereafter, the RO should invite 
the Veteran to comment on and respond to any 
and all evidence added to the file since the 
last Supplemental Statement of the Case.  

4.  Following completion of the above, the 
Veteran should be scheduled for orthopedic 
and neurological examinations to determine 
the nature and severity of any additional 
disability likely due to his 1992 VA 
treatment and surgery.  The Veteran's entire 
claims file should be provided to the 
examiners for review prior to the 
examinations.  The examiners should review 
the record, and pay particular attention to:  
the records of thoracic outlet syndrome in 
1968 and corrective surgery received for 
such; the records describing the condition of 
the Veteran's neck and right upper extremity 
prior to the 1992 VA treatment; the records 
from the 1992 VA treatment and surgery; the 
records describing his condition shortly 
after that surgery; the records discussing 
symptoms of disabilities involving the neck 
and right upper extremity since the surgery; 
the records of other surgeries (before and 
after 1992); any pertinent treatment records 
through to the present day; the additional 
disabilities named by the Veteran and his 
attorney in the Joint Motion for Remand; and 
the recent evidence including photographs 
obtained via internet and added to the record 
as set forth above.  

(a)	After review of the claims file, 
including review of the bodybuilding 
competition photographs, and after full 
examination, the examiners should identify 
any physical (orthopedic, muscular, or 
neurological) disability the Veteran 
currently suffers involving the cervical 
spine and right upper extremity.  
(b)	For any physical disability 
identified, the examiners should specify 
whether it is at least as likely as not 
that the veteran incurred such as an 
additional disability resulting from 
treatment rendered during the veteran's 
hospitalization at the VAMC in Boston from 
July 28 to July 31, 1992.  
(c)	If any additional physical disability 
is found to be due to the 1992 treatment, 
the examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that the additional 
disability was caused by an event not 
reasonably foreseeable.  In so doing, the 
examiners should discuss the likelihood 
that the Veteran was not informed prior to 
the surgery that such current additional 
physical disability might be a consequence 
of the surgery.  

The examiners should provide a complete 
rationale for any opinion given.

5.  If, and only if, the Veteran is found to 
have some additional, unforeseen, physical 
disability due to the 1992 VA treatment and 
surgery, then the Veteran should be scheduled 
for a psychiatric examination to ascertain 
whether or not he currently suffers from a 
psychiatric disability secondary to such.  

(a)	The examiner should be provided the 
claims file for review.  The examiner 
should review the file, paying particular 
attention to any records discussing the 
Veteran's history of drug use and 
prolonged steroid use.  
(b)	Following review of the file and 
psychiatric examination, the examiner 
should indicate whether or not the Veteran 
has a current psychiatric disability.
(c)	For any psychiatric disability 
diagnosed, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that such 
psychiatric disability is related to an 
unforeseen, additional, physical 
disability caused by the 1992 VA treatment 
and surgery,[as opposed to some other 
cause such as years of drug or steroid 
usage.  

6.  After completion of the above and any 
additional development deemed necessary, the 
RO should readjudicate the veteran's claims 
for benefits under 38 U.S.C.A. § 1151, first 
for a physical disability, and then for 
psychiatric disability as secondary to the 
physical disability.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the opportunity to respond.   
The case should then be returned to the Board 
for further appellate review.  No further 
action is required of the appellant unless he 
is notified.  

The Veteran is advised that at least in part the purpose of the 
examinations requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655, failure to attend the requested VA 
examinations may have detrimental impact on his claims.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


